DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 3/09/22. Claims 19-20, 24, 27-28, 32, and 35-37  have been amended. Claim 21, 23, 25, 29, 31, 33, and 38 have been canceled. Claims 39-46 have been added. Claims 19-20, 22, 24, 26-28, 30, 32, 34-37, and 39-46 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the claims, the 112 rejection to the claims are withdrawn.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 19-20, 22, 26-28, 30, 34-36, 39-42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 108415752 A, published in August, 2018) in view of Ghassabian, Benjamin Firooz (US 2019/0272064 A1).
 	As in independent Claim 19, Lei teaches a method, implemented by a terminal (figs. 2-3, pars. 22, 29, a terminal 100 such as a mobile phone, a tablet, a laptop, an e-book, and the like), comprising:
displaying a video playing interface of a video in full screen (figs. 7-8, at least pars.68-69, 97, a first user interface 71 of a first application (e.g., video player) is being displayed in full screen on a display screen of the terminal 100); and
while the video is being continuously played (figs. 7-8, at least pars.68-69, 97): 
displaying a prompt identifier of a first window, displaying the first window upon detecting a first user operation (figs. 7-8, at least pars.68-69, 97, with detection of a first operation (e.g., preset gesture performed on the display screen), a first floating window 72 can be displayed/superimposed (or popped up) on the first user interface 71), wherein the first window comprises a first interface of a first application , and the first window is a floating window (figs. 7-8, at least pars. 68-73, 79, the first floating window 72 displays a second user interface 85 comprising icons of second applications A, B, and C; further see figs. 5-6, at least pars. 46-47), 
receiving a second user operation performed on the first interface of the first application (fig. 8, pars. 68-73, 79, receiving a user operation performed on one of the icons of the second application A displayed on the first floating window 72), and 
displaying a second user interface of the first application in the first window upon receipt of the second user operation (fig 8, at least pars. 68-73, 79, with the second operation (e.g., clicking the icon of the second application A), the second user interface 85 of the second application A (e.g., user interface elements 82 and 83 of fig. 8) can be displayed in a partial screen area of ​​the display screen),
Although Lei teaches  that while first application (e.g., video player) is being played, the first floating window can be hidden (pars. 82-83,  85-87) Lei does not appear to explicitly teach that the method further comprises, while the video is being played and the first window is hidden, changing a display status of the displayed prompt identifier of the first window when information in an interface of the hidden first window is updated.
However, in the same filed of the invention, Ghassabian that the method further comprises, while the video is being played and the first window is hidden (see at least figs. 100M, 101E-101G, par. 86, while an application (e.g., a video) is being played, a chat window/interface can be hidden/removed/closed from a screen as shown in fig. 100M; further see pars. 52, 55, 67, 208), changing a display status of the displayed prompt identifier of the first window when information in an interface of the hidden first window is updated (par. 111, upon receiving an incoming message, an alert can be presented to a user using an audio vibration, or visual representation on the chat icon 101551 (e.g., 101552) as shown in fig. 101F; further see figs. 102C-102I, 103A-103H).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the floating window for the applications while displaying the video in full screen on the display screen taught by Lei with the updating of the chat icon for the hidden application displayed on the video based updated information of the chat application taught by Ghassabian to update the chat icon for the hidden application upon receiving the incoming message when the terminal displays the floating window comprising the application icons while the video is being played. The motivation or suggestion would be to update the displayed icon with visual cue based on updated information of the user interface of the hidden application that may preferably inform the user of the updated information/event.

 	As in Claim 20, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further teaches while the video is being continuously played (Lei, fig. 8, at least pars. 68-73, 79): 
stopping displaying the first window upon detecting a fourth user operation (Lei, fig. 8, at least pars. 79, 82-84, with a selection of a hide button, the first floating window can be hidden, which can be run in the background; Ghassabian, par. 86, the chat interface/window can be removed/hidden/closed), and 
displaying the prompt identifier of the first window (Ghassabian, par. 86, the chat interface 100330 can be displayed on the application ((e.g. a video)), and
-2-ZHOU, et al.Atty Docket No.: DD-6990-0125 Appl. No. 17/274,885displaying the first window upon detecting a fifth user operation performed on the prompt identifier when the first window is not being displayed, wherein the first window comprises the second user interface (Ghassabian, par 69, with a user input (e.g., a notification), the chat interface can be displayed).  

	As in Claim 22, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further teaches that the first user operation comprises a gesture of sliding an edging area of a display of the terminal (Lei, pars, 58).

 	As in Claim 26, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further teaches while the video is being played, upon detecting a fifth user operation, adjusting, a display status of the first window based on the fifth user operation, wherein the display status of the first window comprises at least one of : a position, a size, or a shape (Lei, par. 81, with a user operation (e.g., a dragging the first floating window), a length, a width, and a display ratio of the floating window can be changed according to the dragging operation).  

	As in independent Claim 27, Lei teaches a terminal (figs. 2-3, pars. 22, 29, a terminal 100 such as a mobile phone, a tablet, a laptop, an e-book, and the like), comprising: 
at least one processor (fig. 15, pars. 114-116, a processor 1501); and 
 	a memory coupled to the at least one processor, wherein the memory comprises instructions that, when executed by the at least one processor (fig. 15, pars. 114-116, a memory 1502 coupled to the processor 1501 that comprises instructions for execution by the processor to perform operations). Claim 27 is substantially similar to Claim 19 and rejected under the same rationale.

 	Claims 28 and 36 are substantially similar to Claim 20 and rejected under the same rationale.

 	Claim 30 is substantially similar to Claim 22 and rejected under the same rationale.
  	Claim 34 is substantially similar to Claim 26 and rejected under the same rationale.

 	Claim 35 is substantially similar to Claim 27 and rejected under the same rationale.

 	As in Claim 39, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further teaches that the first application is an instant messaging application, and the information in the interface of the hidden first window being-6-ZHOU, et al.Atty Docket No.: DD-6990-0125 Appl. No. 17/274,885 updated comprises: the interface being changed to include information indicating that a new message is received in the instant messaging application (Ghassabian, at least figs. 100M, 101F, par. 111, upon receiving the incoming message, an alert can be presented to the user using the audio vibration, or the visual representation on the chat icon 101551 (e.g., 101552); further see pars. 52, 55, 67)

	Claims 40 and 41 are substantially similar to Claim 39 and rejected under the same rationale.

 	As in Claim 42, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further teaches displaying the prompt identifier of the first window, displaying another prompt identifier of a second window, wherein the other prompt identifier indicating the second window is hidden (Ghassabian, see at least the chat icon 100330 as shown in fig. 100M; further see pars. 52, 55, 67). 
Claim 44 is substantially similar to Claim 42 and rejected under the same rationale.

 	As in Claim 46, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further teaches that wherein the prompt identifier comprise a prompt bar, an icon or an arrow (Ghassabian, see at least the chat icon 100330 as shown in fig. 100M). 


5. 	Claims 24, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 108415752 A, published in August, 2018) in view of Ghassabian, Benjamin Firooz (US 2019/0272064 A1) in view of Ko et al. (US 2014/0229888 A1) and further in view of An et al. (US 2015/0185980 A1).
 	 As in Claim 24, Lei-Ghassabian teaches all the limitations of Claim 19. Lei-Ghassabian further does not teach while the video is being played, displaying a switching icon, and displaying the video in the first window and displaying an interface of the first application in full screen upon detecting a sixth user operation performed on the switching icon.  
However, in the same filed of the invention, Ko teaches while the video is being played, displaying a switching icon, and displaying the video in the first window and displaying an interface of the first application upon detecting a sixth user operation performed on the switching icon( figs. 16-17, pars. 334, 344, while the video is being played, a switching icon 1616 can be displayed on a screen, and with a section of the switching icon 1616, positions of applications being executed a first screen region 1710 and a second screen region 1720, respectively, can be exchanged).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the floating window for the applications while displaying the video in full screen on the display screen taught by Lei with the updating of the chat icon for the hidden application displayed on the video based updated information of the chat application taught by Ghassabian with the switching of applications with the selection of the switching button taught by Ko to switch the applications with the selection of the button when the terminal displays the floating window comprising the icons while the video is being played. The motivation or suggestion would be to provide a button for switching of applications between a main application/window and a sub-application/wub-window so that a user can easily switch the applications by selecting the button.
Lei-Ghassabian and Ko do not teach displaying the interface of the first application in full screen.
However, in the same filed of the invention, An teaches displaying the interface of the first application in full screen (at least figs. 2-4, pars. 48- 50, 55-58, with a selection of an icon (e.g., App2 icon), a screen can be switched to display a first application, “App1” in a pop-up window and a second application, “App2” in a full screen).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the floating window for the applications while displaying the video in full screen on the display screen taught by Lei with the updating of the chat icon for the hidden application displayed on the video based updated information of the chat application taught by Ghassabian with the switching of applications with the selection of the button taught by Ko with the exchanging of the displayed positions of the main application and sub application taught by An exchange the displayed positions of the main application and sub application with the selection of the switching icon when the terminal displays the floating window comprising the icons while the video is being played. The motivation or suggestion would be to provide a button for switching of applications between a main application/window and a sub-application/wub-window so that a user can easily switch the applications by selecting the button.

 	Claims 32 and 37 are substantially similar to Claim 24 and rejected under the same rationale.


 6. 	Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 108415752 A, published in August, 2018) in view of Ghassabian, Benjamin Firooz (US 2019/0272064 A1) and further in view of Kim et al. (US 2013/0300684 A1, hereinafter Kim684).
As in Claim 43, Lei-Ghassabian teaches all the limitations of Claim 42. Lei-Ghassabian does not teach displaying an inquiry interface upon detecting a seventh user operation, wherein the inquiry interface comprises a first option for displaying the first window and a second option for displaying the second window; and displaying the first window upon detecting the first option is selected, or displaying the second window upon detecting the second option is selected.  
 However, in the same filed of the invention, Kim684 teaches displaying an inquiry interface upon detecting a seventh user operation, wherein the inquiry interface comprises a first option for displaying the first window and a second option for displaying the second window (figs. 3B-3D, 7B, at least pars. 96-97, 99-100,an application list 312 comprising application icons/options can be presented at an execution screen of a first application A) ; and 
displaying the first window upon detecting the first option is selected, or displaying the second window upon detecting the second option is selected (figs. 3B-3D, 7B, pars. 96-97, 99-100, with a selection of application icons from the list 312, applications corresponding to the selected icons can be presented/executed on the screen)  .  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the floating window for the applications while displaying the video in full screen on the display screen taught by Lei with the updating of the chat icon for the hidden application displayed on the video based updated information of the chat application taught by Ghassabian with the displaying of the application list for presenting applications taught by Kim684 to display the application list for presenting applications when the terminal displays the floating window comprising the icons while the video is being played. The motivation or suggestion would be to present application list while the video is being played that allows a user to easily select a desired application for execution from the list while playing the video.

	Claim 45 is substantially similar to Claim 43 and rejected under the same rationale.	


Response to Arguments
7.	Applicant's arguments with respect to the claims 19-20, 22, 24, 26-28, 30, 32, 34-37, and 39-46 have been fully considered, but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144